Citation Nr: 1647687	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome (CTS).

5.  Entitlement to a disability rating in excess of 50 percent for sleep apnea.

6.  Entitlement to a disability rating in excess of 30 percent for a left eye disability. 

7.  Entitlement to a disability rating in excess of 30 percent for headaches.

8.  Entitlement to a disability rating in excess of 10 percent for hypothyroidism.

9.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

10.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to October 2005.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

All issues aside from service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As to the Veteran's psychiatric disability claim, both VA and private examiners have diagnosed him as having PTSD and major depressive disorder.  To date, however, there is no credible supporting evidence showing that the stressors occurred, which the Veteran states took place in Columbia.  On remand, the Veteran should be given the opportunity to submit credible supporting evidence.

In addition, in his statements, the Veteran reports that he has numerous limitations due to his service-connected disabilities, for which he has a combined 90 percent schedular rating.  As such, on remand, a VA examination is necessary to determine whether he has a psychiatric disability that is caused or aggravated by his service-connected disabilities.

As to the Veteran's claims for increased ratings for his right knee and low back, the Veteran was last afforded VA examinations concerning these claims in May 2012.  Recently, the United States Court of Appeals for Veterans claims in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as is particularly relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the May 2012 VA examinations do not include the required range of motion findings as delineated in Correia, new VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected knee and low back disabilities, to include consideration of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

As for the remaining claims for increased ratings, the Board notes that the most recent VA treatment records associated with the claim file are dated in November 2013, which is after the most recent VA examinations and indicates on-going treatment relevant to his claims.  He reports receiving treatment.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his service connected disabilities, to include, sleep apnea, headaches, a left eye disability, hypothyroidism, a right knee disability and low back strain.  

Given that outstanding documents could impact the claims for service connection for right wrist, right shoulder and neck disorders, these claims must likewise be remanded.  Specifically, private chiropractic treatment records should be obtained, as referenced by Dr. Yocom in his August 2010 private medical examination.  

Finally, with respect to the Veteran's TDIU clam, there is some question as to whether the Veteran is currently gainfully employed.  As such, on remand, the RO should ask him to submit an updated VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  Associate with the claims folder complete VA treatment records since November 2013.  If any records are unavailable, document the unavailability within the claims file.

2.  Send the Veteran a VA Form 21-8940 and request that the Veteran complete an updated copy of the form.  Provide the Veteran an appropriate time in which to do so.

3.  Invite the Veteran to submit evidence corroborating his account of his in-service stressors as well as the severity of his service-connected disabilities and the impact of the conditions on his ability to work.  He should also be offered the opportunity to submit lay statements as to any in-service and post-service symptoms of right shoulder, neck, right wrist and psychiatric disability.  He should be given an appropriate time to submit the evidence.

4.  Afford the Veteran a VA examination to ascertain the current severity and manifestations of the Veteran's left knee and low back disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the examination must include range of motion testing in the following areas:

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

5.  Afford the Veteran a VA psychiatric examination.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present was caused or aggravated by his service-connected physical disabilities, to include the aggregate impact of these conditions.

6.  Schedule the appropriate VA examinations to ascertain the current severity and manifestations of the Veteran's sleep apnea, left eye disability, right knee disability, low back disability, headaches, and hypothyroidism.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  

7.  Schedule the Veteran for a VA examination to determine if he has right wrist, right shoulder and neck disorders.  As to any currently diagnosed disorders, the VA examiner is asked to provide an opinion as to whether it is at least related to or had its onset in service.  

8.  Then readjudicate the appeal and if the benefit sought is not granted in full, issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

